

117 S459 IS: Save Democracy Act
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 459IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mr. Scott of Florida (for himself, Mrs. Hyde-Smith, Mr. Barrasso, and Ms. Lummis) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the National Voter Registration Act of 1993 and the Help America Vote Act of 2002 to promote integrity in voter registration, the casting of ballots, and the tabulation of ballots in elections for Federal office, and for other purposes.1.Short title; findings(a)Short titleThis Act may be cited as the Save Democracy Act.(b)FindingsCongress finds the following:(1)Congress recognizes that the legitimacy of the United States representative democracy rests on the integrity of our Federal elections and confidence our citizens have in them.(2)Consistent with article I, section 4, clause 1 of the Constitution of the United States and the principles of federalism, primary authority to regulate Federal elections is reserved to the States, while Congress’ role is secondary.(3)While exercising its primary role in determining the manner in which Federal elections shall be carried out, States must seek to protect the fairness, accessibility, and integrity of the elections.(4)Congress should limit its secondary role in regulating Federal elections to instances in which State regulation of Federal elections has contributed to or proven unsuccessful in preventing impropriety. 2.Integrity in voter registration(a)Prohibiting automatic voter registrationSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) is amended—(1)by redesignating subsection (j) as subsection (k); and(2)by inserting after subsection (i) the following new subsection:(j)Prohibiting registration pursuant to automatic voter registration system(1)ProhibitionA State may not register an individual to vote in elections for Federal office pursuant to an automatic voter registration system.(2)DefinitionIn this subsection, an automatic voter registration system means, with respect to a State, a system that registers an individual to vote in elections for Federal office in the State, if eligible, by electronically transferring the information necessary for registration from government agencies to election officials of the State so that, unless the individual affirmatively declines to be registered, the individual will be registered to vote in such elections..(b)Prohibiting registration To vote of individuals who fail To provide proof of United States citizenshipSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507), as amended by subsection (a), is amended—(1)by redesignating subsection (k) as subsection (l); and(2)by inserting after subsection (j) the following new subsection:(k)Prohibiting registration of individuals not providing proof of United States citizenship(1)ProhibitionNotwithstanding any other provision of this Act, a State may not register an individual to vote in elections for Federal office held in the State unless, at the time the individual applies to register to vote, the individual provides documentary proof that the individual is a citizen of the United States, which shall consist of any of the following (or a photocopy thereof):(A)A certified birth certificate issued by a State or unit of local government in a State.(B)A valid United States passport.(C)A Consular Report of Birth Abroad issued by the Secretary of State.(D)A Naturalization Certificate or Certificate of Citizenship issued by the Secretary of Homeland Security.(2)ApplicabilityParagraph (1) applies with respect to an individual who applies to register to vote under section 5, 6, or 7 (including an individual who submits the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9), or who applies under any other method of voter registration available in the State..(c)Requiring applicants for voter registration To provide full Social Security numbers(1)RequirementSection 303(a)(5)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)(5)(A)) is amended to read as follows:(A)Requiring applicants to provide full Social Security numberNotwithstanding any other provision of law, an application for voter registration for an election for Federal office may not be accepted or processed by a State unless the application includes the applicant’s full Social Security number..(2)Conforming amendment relating to certain voters registering by mailSection 303(b)(3)(B)(i) of such Act (52 U.S.C. 21083(b)(3)(B)(i)) is amended by striking either— and all that follows through ; and and inserting the individual’s full Social Security number; and.(3)Conforming amendment relating to waiver of Privacy ActSection 303(c) of such Act (52 U.S.C. 21083(c)) is amended to read as follows:(c)Permitted use of Social Security numbersSection 7 of the Privacy Act of 1974 (5 U.S.C. 552a note) does not apply to the use of a Social Security number under subsection (a)(5)(A) or subsection (b)(3)(B)(i)..(d)Ensuring provision of information to State election officials on individuals recused from jury service on grounds of noncitizenship(1)Requiring State election officials to coordinate information on recusal as part of maintenance of Statewide voter registration listSubparagraph (A) of section 303(a)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)(2)) is amended—(A)by redesignating clause (iii) as clause (iv); and(B)by inserting after clause (ii) the following new clause:(iii)For purposes of removing names of ineligible voters from the official list of eligible voters by reason of citizenship status, the State shall coordinate the computerized list with records of courts which have recused individuals from serving on a jury on the grounds that the individuals are not citizens of the United States..(2)Requiring notification by courts(A)Requirement describedIf a United States district court or a court of any State or local jurisdiction recuses an individual from serving on a jury on the grounds that the individual is not a citizen of the United States, the court shall transmit a notice of the individual’s recusal—(i)to the chief State election official of the State in which the individual resides; and(ii)to the Attorney General.(B)DefinitionsFor purposes of this subsection—(i)the chief State election official of a State is the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act; and(ii)the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.(e)Effective dateThis section and the amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to applications for voter registration which are submitted on or after such date.3.Integrity in casting of ballots(a)Promoting integrity in casting of ballotsTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306; and(2)by inserting after section 303 the following new section:304.Promoting integrity in casting of ballots(a)Requiring provision of identification as condition of voting(1)Individuals voting in personNotwithstanding any other provision of law, the appropriate State or local election official may not provide a ballot for an election for Federal office to an individual who desires to vote in person unless the individual presents to the official a current and valid identification.(2)Individuals voting other than in personNotwithstanding any other provision of law, the appropriate State or local election official may not accept any ballot for an election for Federal office provided by an individual who votes other than in person unless the individual submits with the ballot a copy of a current and valid identification.(3)Current and valid identification definedIn this subsection, a current and valid identification means a current and valid version of any of the following:(A)An identification issued by a State or a unit of local government in a State.(B)A United States passport.(C)A military identification card.(D)An identification issued by a tribal government.(b)Prohibiting delivery of ballots by mail unless requestedA State may not deliver a ballot in an election for Federal office to an individual by mail unless the individual requests that the State deliver the ballot to the individual by mail.(c)Prohibiting use of drop boxes for collection of ballotsA State may not use a drop box for the collection of voted absentee ballots in an election for Federal office unless the drop box is located inside a building which serves as an office for a State or local election official.(d)Restrictions on delivery of voted ballots by third partiesA State may not accept a voted absentee ballot in an election for Federal office which is delivered in person to an election official by any individual other than the voter to whom the ballot was transmitted, other than an individual described as follows:(1)An election official while engaged in official duties as authorized by law.(2)An employee of the United States Postal Service while engaged in official duties as authorized by law.(3)Any other individual who is allowed by law to collect and transmit United States mail, while engaged in official duties as authorized by law.(e)Prohibiting acceptance of absentee ballots received after date of electionA State may not accept a voted absentee ballot in an election for Federal office which is not received by the appropriate State or local election official prior to the time at which the polls in the election close on the date of the election.(f)Use of Social Security numbers To cross-Check identifications of individuals casting ballots in an election with individuals registered To vote in the election(1)RequirementImmediately upon the closing of the polls in an election for Federal office, each State shall verify the identification of each individual who cast a ballot in the election by carrying out a cross-check of the individual’s identification with the individual’s identification in the official list of individuals who are registered to vote in the election, using the individual’s full Social Security number as the method for determining the individual’s identification.(2)Report to CongressNot later than 7 days after the closing of the polls in an election for Federal office, the State shall submit to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate a report on the State’s compliance with subsection (a), and shall include in the report—(A)the percentage of individuals who cast votes in the election whose identifications were verified by the State under such subsection; and(B)the number of individuals who cast votes in the election, or who attempted to cast votes in the election, whose identifications could not be verified by the State under such subsection.(g)Exception for absent military and overseas votersThis section does not apply with respect to any individual who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).(h)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in 2022 and any succeeding election for Federal office..(b)Conforming amendment relating to existing identification requirementsSection 303 of such Act (52 U.S.C. 21083) is amended—(1)by striking subsection (b); and(2)in subsection (c), as amended by section 2(c)(3), by striking or subsection (b)(3)(B)(i). (c)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304.(d)Clerical amendmentThe table of contents of such Act is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and(2)by inserting after the item relating to section 303 the following:Sec. 304. Promoting integrity in casting of ballots..4.Integrity in tabulation of ballots(a)Promoting integrityTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 3(a), is amended—(1)by redesignating sections 305 and 306 as sections 306 and 307; and(2)by inserting after section 304 the following new section:305.Promoting integrity in tabulation of ballots(a)Minimum presence of election observersThe appropriate State or local election official shall permit at least 2 representatives of each candidate appearing on the ballot in a general election for Federal office to observe the tabulation of the ballots in the election.(b)Continuous tabulation of ballots until completion(1)In generalUpon the closing of the polls on the date of an election for Federal office, the appropriate State or local election official shall continue the tabulation of the ballots cast in the election without interruption (other than an interruption caused by an emergency affecting the health or safety of the election officials carrying out the tabulation) until each lawfully cast ballot has been tabulated.(2)Exception for provisional ballotsParagraph (1) does not apply with respect to the tabulation of any provisional ballot cast in the election.(c)Post-Election auditNot later than 30 days after each election for Federal office held in the State, each State shall conduct and publish an audit of the effectiveness and accuracy of the voting systems used to carry out the election and the performance of the State and local election officials who carried out the election.(d)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in 2022 and any succeeding election for Federal office..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111), as amended by section 3(c), is amended by striking and 304 and inserting 304, and 305.(c)Clerical amendmentThe table of contents of such Act, as amended by section 3(d), is amended—(1)by redesignating the items relating to sections 305 and 306 as relating to section 306 and 307; and(2)by inserting after the item relating to section 304 the following new item:Sec. 305. Promoting integrity in tabulation of ballots..